Interview Summary
Proposed Amendments
To the claims:
3. (Currently amended) A method of producing an oil and fat product comprising method (A) or method (B):
wherein method (A) comprises:
mixing an aqueous solution of an isoflavone-containing composition comprising 10 wt% or more malonylisoflavone glycosides with [[the]]an oil and fat composition to obtain a mixture of the aqueous solution of the isoflavone-containing composition and the oil and fat composition, and
dehydrating [[a]]the mixture of the aqueous solution of the isoflavone-containing composition and the oil and fat composition at 50 to 180°C under a reduced pressure of 0.5-100 Torr; and



wherein method (B) comprises:
adding a powder of the isoflavone-containing composition comprising 10 wt% or more malonylisoflavone glycosides to the oil and fat [[and]] composition to obtain a mixture of the powder of the isoflavone-containing composition and the oil and fat composition, then
stirring [[a]]the mixture of the powder of the isoflavone-containing composition and the oil and fat composition at 100°C to 190°C under a reduced pressure of 0.5-100 Torr for 30-120 minutes, followed by [AltContent: rect]filtration,
wherein the oil and fat product comprises 5-50 ppm of malonylisoflavone glycosides, and
a content of malonylisoflavone glycosides in the isoflavone-containing composition is 30 wt% or more.






 product, comprising:
an aqueous solution of an isoflavone-containing composition containing 10 wt% or more malonylisoflavone glycosides with an oil and fat composition
wherein the oil and fat product comprises 5-50 ppm of malonylisoflavone glycosides, and
a content of malonylisoflavone glycosides in the isoflavone-containing composition is 30 wt% or more.
NOTES
Applicant would like to amended claims 3 and 5 based on the suggestion and the interpretation made on page 6 of the Office Action by the Examiner. Applicant has further amended claims 3 and 5 based on the supporting ground at least provided in the amended paragraph [0029] and Examples (especially Examples A1, A2 and A5) of the present application.
	Examiner’s comment: Both claims 3 and 5 are proposed to include a content of malonylisoflavone glycosides in the isoflavone-containing composition is 30 wt% or more, which is not based on the suggestion and the interpretation made on page 6 of the Office Action by the Examiner.
comprising 10 wt% or more malonylisoflavone glycosides to the oil and fat; makes the claim unclear as to how much malonylisoflavone glycosides is in the product made.

To the specification:
[0029] The malonylisoflavone glycosides that are used in the present invention may be, for example, those that are contained in an isoflavone compound powder prepared from bean-curd dregs and defatted soybeans as described in Patent document 6, or those that are contained in an isoflavone-containing composition extracted and concentrated from soybean hypocotyls as described in Patent document 7. The content of malonylisoflavone glycosides in the isoflavone-containing composition as described above is preferably 10 wt% or more, more preferably 20 wt% or more, and most preferably 30 wt% or more, because these are poorly soluble in oil and fat. If the content is less than 10 wt%, an oil and fat containing malonylisoflavone glycosides will be likely to be turbid.
NOTES
The amendment to the specification is at least supported by Examples A1, A2 and A5 of the present application. In Examples A1, A2 and A5, the content  of  malonylisoflavone  glycosides in the isoflavone-containing composition were all 41.3%, more than 30 wt%.
Examiner’s response, a showing of 41.3% does not provide specificity of more than 30 wt%, therefore this is considered new matter.
Remarks for Claim Objection
Applicant would like to cancel the objected claims 4 and 6.

Remarks for Rejections under 35 U.S.C. 112(b)
Applicant has amended claims 3 and 5 based on the suggestion and the interpretation made on page 6 of the Office Action by the Examiner.
In the amended claims 3 and 5, method steps are no longer claimed in the preamble.
In the amended claims 3 and 5, steps of combining ingredients to obtain a mixture are involved in the claims.
In the amended claims 3 and 5, the an
tecedent basis issues are being fixed.
In the amended claims 3 and 5, 5-50 ppm of malonylisoflavone glycosides are contained in the oil and fat product, while 10 wt% or more malonylisoflavone glycosides are contained in the isoflavone-containing composition. The amended claims 3 and 5 should be clear and definite.
NOTES
Applicant would like to know if the proposed amendments are sufficient to overcome the 112 rejections.

For example, in claim 3 see method B: 
adding, comprising:a powder of an isoflavone-containing composition, comprising: 10 wt% or more malonylisoflavone glycosides;
added to an oil and fat [[and]] composition, comprising: 5-50 ppm of malonylisoflavone glycosides to obtain a mixture, then
stirring the mixture, comprising: at a temperature of 100°C to 190°C,  under a reduced pressure of 0.5-100 Torr for 30-120 minutes, 
followed by a step of filtration;
then the claim of “a content of malonylisoflavone glycosides in the isoflavone-containing composition is 30 wt% or more” is confusing because the claim already sets forth that the isoflavone-containing composition comprises10 wt% or more malonylisoflavone glycosides, which appears to present a range within a range, which is unclear.. and therefore indefinite.

Remarks for Rejections under 35 U.S.C. 103
It is asserted, that the proposed amendments overcome the rejection of record because there is no showing of the propose content of malonylisoflavone glycosides in the isoflavone-containing composition is 30 wt% or more.

In response, said claims have not been entered or examined, and if they were appear to be indefinite, therefore a reasonable interpretation of the content of malonylisoflavone glycosides is 10 wt% or more, which is discussed in the rejection of record. 
Ono appears to provide up to 50 wt% of the claimed types of glycocides for use in chocolates, therefore the modified rejection appears to provide all of the proposed limitations.  In the case that amounts of glycosides taught by Kelly are overcome by an amendment, Ono would still come into play, however, grounds for obviousness would have to be modified, therefore prosecution would advance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793